Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 4, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 16, “the primary shaft stabilization mounting hole”, “the secondary shaft mounting hole”, “the stabilization hole” and “the secondary shaft stabilization hole” lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rafii (9,414,676). Rafii teaches a table with a stabilizing system (Figs. 8A-D) comprising: a primary shaft (410) having a bottom portion, a lower portion, and an upper portion, wherein the primary shaft has a cut-out at the bottom portion (see Fig 8A), a locking hole (a, see annotated figure below) at the lower portion, and a stabilization mounting hole (b) at the upper portion; a secondary shaft (420) inserted into the primary shaft that when inserted, is movably affixed to the primary shaft, wherein the secondary shaft has a bottom portion, a lower portion, and an upper portion, and wherein the secondary shaft has a locking hole (c) at the lower portion, and a stabilization mounting hole (d) at the upper portion; a pivot (440) positioned through the primary shaft stabilization mounting hole and the secondary shaft mounting hole to movably affix the secondary shaft to the primary shaft about a single point of movement (column 4, lines 7-17); a lock (450) positioned through the primary shaft locking hole and the secondary shaft locking hole, wherein the lock fastens the secondary shaft to the primary shaft (column 4, lines 7-17).  Further comprising a pair of legs perpendicularly affixed to the bottom portion of the secondary shaft, primary shaft, or both (e; Figs. 8A-B). 

Rafii teaches a stabilization system (Figs. 8A-D) for a table comprising a primary shaft (410) and a secondary shaft (420) inserted into the primary shaft and when inserted, is movably affixed to the primary shaft, the stabilization system comprising: a pivot (440) positioned through a primary shaft stabilization mounting hole (b) and a secondary shaft mounting hole (d) to movably affix the secondary shaft to the primary shaft about a single point of movement; wherein the primary shaft has a bottom portion, a lower portion, and an upper portion, and wherein a stabilization hole (a) is positioned at the lower portion; wherein the secondary shaft has a bottom portion, a lower portion, and an upper portion, and wherein a secondary shaft stabilization hole (c) is positioned at the lower portion.  

    PNG
    media_image1.png
    413
    816
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (9,414,676) in view of Sinegal (2014/0014007).  As stated above, Rafii teaches the limitations of claims 1 and 11, including shafts having a lock/bolt there between.  For claims 2 and 12, Rafii fails to specifically teach that the lock is a brake knob threadedly secured to the primary shaft and the secondary shaft. Sinegal teaches a lock that is a brake knob (38,40,42) threadedly secured between a primary shaft (14,16,18) and secondary shaft (26,28,30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Rafii .  
For claims 3 and 13, Rafii in view of Sinegal further inherently teaches that the brake knob allows a user to apply a variable force to the secondary shaft causing an increase in a coefficient of friction between the primary shaft and secondary shaft to lock the secondary shaft in place, stabilizing the table base, and wherein the knob enables the user to twist for tighten the primary shaft and the secondary shaft when the table is self-stabilized on an uneven surface.  
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (9,414,676) in view of Boyle et al (2005/0057012).  As stated above, Rafii teaches the limitations of claims 1 and 11, including shafts having a lock there between.  For claims 4 and 14, Rafii fails to specifically teach that the lock is a quick-release latch and skewer, wherein the skewer is threadedly secured to the primary shaft and the secondary shaft.  Boyle teaches a lock (Fig. 3) that is a quick-release latch and skewer (42,36,38).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Rafii by specifically using a .
For claims 5 and 15, Rafii in view of Boyle further inherently teaches that the latch allows a user to apply a variable force to the secondary shaft causing an increase in a coefficient of friction between the primary shaft and secondary shaft to lock the secondary shaft in place, stabilizing the table and wherein the braking system enables the user to tighten the primary shaft and the secondary shaft when the table is self-stabilized on the uneven surface.  
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (9,414,676) in view of Reynolds (2017/0258224).  As stated above, Rafii teaches the limitations of claims 1 and 16, including shafts having a pivot there between.  For claims 6 and 17, Rafii fails to specifically teach that the pivot comprises a sex bolt assembly, and wherein the sex bolt assembly comprises a barrel-shaped flange and protruding boss that is internally threaded.  Reynolds teaches a pivot (76,70; Fig. 7) comprising a sex bolt assembly (Fig. 5), and wherein the sex bolt assembly comprises a barrel-shaped flange  and protruding boss that is internally threaded.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Rafii by specifically using a sex bolt in place of the bolt presently used, such as is taught by Reynolds, to provide an adjustable and secure pivot between the members.  Furthermore, since these pivots are functional equivalents, either would work equally well between the shafts. 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (9,414,676) in view of McConnell (4,076,202).  As stated above, Rafii teaches the limitations of claims 1 and 16, including shafts having a lock there between.  For claims 7 and 18, Rafii fails to specifically teach internal shims securely mounted on the secondary shaft.  McConnell teaches the use of a shim (30) for gap filing and reinforcement between attached features.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Rafii by adding a shim on the secondary shaft, such as is taught by McConnell, to provide reinforcement at the lock connection, to prevent wear at the pivot, to cover any gaps between the shafts, etc.  Wherein the one or more shims of Rafii in view of McConnell would provide cushioning to protect the primary and secondary shafts when being secured by the lock, and to further provide a barrier against table wobble.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rafii (9,414,676).  As stated above, Rafii teaches the limitations of claim 1, including a primary and second shaft with legs.  For claim 9, Rafii fails to specifically teach an additional primary shaft with legs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Rafii by using plural shaft assemblies, to provide additional support for the table.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
October 22, 2021
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637